Order filed August 20, 2020




                                       In The

        Eleventh Court of Appeals
                                    __________

                              No. 11-20-00071-CV
                                  __________

                    LANCE WALTER KING, Appellant
                                          V.
                       BRIA ALEXIS KING, Appellee


                     On Appeal from the 318th District Court
                            Midland County, Texas
                        Trial Court Cause No. FM66022


                                     ORDER
      Lance Walter King filed a notice of appeal on February 28, 2020. He
represents himself pro se in this appeal. On July 9, 2020, we dismissed the appeal
for want of prosecution. Appellant has since filed in this court a motion for rehearing
in which he has explained his plight, apologized for his oversight, and requested that
we reinstate the appeal. Appellee filed a response to Appellant’s motion for
rehearing; she opposes his motion. However, after due consideration of Appellant’s
motion and Appellee’s response, particularly Appellant’s assurances that this appeal
“means everything” to him and that he will tend to these matters if this court grants
his motion for rehearing, we believe that Appellant’s motion should be granted.
Accordingly, we grant Appellant’s motion for rehearing, withdraw our opinion and
judgment dated July 9, 2020, and reinstate the appeal.
        The clerk’s record and the reporter’s record were originally due for filing in
this court on March 31, 2020. Appellant has not been determined to be indigent by
the trial court.        Therefore, it is Appellant’s responsibility (1) to request the
preparation of and either pay for or make arrangements to pay for the reporter’s
record and (2) to pay for or make arrangements to pay for the clerk’s record. See
TEX. R. APP. P. 35.3(a)(2), (b).
        We note that we are granting the motion in order to allow Appellant to have
only one more opportunity to prosecute this appeal in a timely manner. We expect
Appellant to comply with his responsibilities under Rule 35.3 of the Texas Rules of
Appellate Procedure. If Appellant fails to do so on or before September 21, 2020,
we will dismiss this appeal for want of prosecution. See TEX. R. APP. P. 37.3(b),
42.3(b).
        Appellant’s motion for rehearing is granted, and the opinion and judgment
entered in this cause on July 9, 2020, are withdrawn.


                                                                   PER CURIAM
August 20, 2020
Panel consists of: Bailey, C.J.,
Stretcher, J., and Wright, S.C.J.1

Willson, J., not participating.


        1
          Jim R. Wright, Senior Chief Justice (Retired), Court of Appeals, 11th District of Texas at Eastland,
sitting by assignment.

                                                      2